Title: To Thomas Jefferson from Henry Preble, 26 August 1802
From: Preble, Henry
To: Jefferson, Thomas


          
            Sir
            Havre August 26th. 1802
          
          Having established myself at this Port; and finding that Mr. Peter Dobell who was some time since appointed Commercial Agent of the US. at Havre, intends to resign that office, I beg leave to solicit the same when vacant; it would be particularly valuable to me, as I shall most probably pass great part of the remainder of my life at this Place.
          I have thought it needless to trouble you with the solicitations of my friends in Europe & America in my favor; for as it relates to my character, I flatter myself there are many recommendations in favor of it, now in the Department of State at Washington; and I trust my abilities are fully equal to fill the office of Commercial Agent of the US. at Havre, with honour to my Country, & justice to my fellow citizens.
          I earnestly beg Sir, you will pardon this intrusion on your valuable time.
          With the highest consideration and respect—I have the honor to be Sir Your Obt hume Servt
          
            Henry Preble
          
        